Citation Nr: 0928521	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-34 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
20 percent for degenerative joint disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1985 to 
December 1987 and from February 2003 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the Veteran submitted a statement in May 
2009 related to anxiety and mood disorders as due to PTSD.  
It appears the Veteran is seeking to file an informal claim 
for an increased rating for PTSD.  As such, this issue is 
REFERRED to the RO for its consideration.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The Veteran's lumbar spine disorder, is manifested by forward 
flexion limited by pain to 40 degrees and extension limited 
to 20 degrees; there is no objective evidence of 
incoordination, weakness of the lumbar spine, lack of 
endurance, ankylosis or incapacitating episodes having a 
total duration of at least four weeks in a twelve-month 
period, nor is there evidence of any associated neurological 
disabilities for which the Veteran has not been separately 
evaluated.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in September 2005.  
The RO's April 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Columbia 
VA Medical Center (VAMC) have also been obtained, as have 
Social Security Administration (SSA) disability records.  The 
Veteran has not identified any additional records that should 
be obtained prior to a Board decision.  The Veteran was 
afforded VA examinations in April 2005, April 2008 and 
November 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.
Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability is rated according to 
38 C.F.R. § 4.71a, Diagnostic Code 5242, which is applicable 
to degenerative arthritis of the spine.  Degenerative 
arthritis of the spine is to be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
Board notes that the Veteran has been diagnosed with 
degenerative disc disease.  As such, 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, relating to intervertebral disc 
syndrome, is potentially applicable to the Veteran's claim.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  

Finally, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes contained in Diagnostic Code 5243 
provides for a 20 percent evaluation when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is contemplated when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is contemplated for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (2).

The Veteran has been assigned an initial 20 percent 
evaluation for his lumbar spine disability.  Having 
considered the evidence of record, the Board finds that the 
Veteran is not entitled to an initial evaluation in excess of 
20 percent for his lumbar spine disability at any point 
during the appeal period.  In this regard, the Board notes 
that the Veteran's lumbar spine disability is manifested by 
subjective complaints of pain, difficulty standing and 
sitting and fatigability and objective evidence of 
degenerative joint and disc disease with flexion limited by 
pain to 40 degrees and extension limited by pain to 20 
degrees.  There is no evidence of ankylosis of the 
thoracolumbar spine or the entire spine, nor is there 
evidence of incapacitating episodes having a total duration 
of at least four weeks during a twelve-month period.

With regards to range of motion testing, an April 2005 VA 
examination, taking into account pain, noted the Veteran as 
having forward flexion from zero to 40 degrees and extension 
from zero to 20 degrees.  There was no additional limitation 
of motion due to fatigue, weakness, or lack of endurance 
noted.  An April 2008 VA examination noted the Veteran as 
having forward flexion limited by pain to 60 degrees, 
extension limited to 10 degrees, with additional limitation 
of 10 degrees of flexion and extension due to pain.  As such, 
taking into account the Court's holding in DeLuca, the Board 
will consider the Veteran's functional range of motion as 
reported by the April 2008 VA examination to be 50 degrees of 
flexion and zero degrees of extension.  Finally, a November 
2008 VA examination found flexion limited by pain to 60 
degrees, extension limited by pain to 30 degrees, with an 
additional loss of 20 degrees of flexion after repetitive 
motion, resulting in functional flexion of 40 degrees of 
motion. See DeLuca, supra.

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates the Veteran 
is not entitled to an evaluation greater than 20 percent for 
orthopedic manifestations of his lumbar spine disability.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  An evaluation greater than 20 percent 
is not warranted as there is no medical evidence of forward 
flexion of the lumbar spine limited to 30 degrees or less.  
Id.  In addition, there is no objective evidence of ankylosis 
of the lumbar spine or of the entire spine during this 
period.  Id.

The Board has also considered whether the Veteran is entitled 
to an evaluation in excess of 20 percent under the schedular 
criteria for intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  However, a higher evaluation is 
not warranted because there is no competent medical evidence 
of incapacitating episodes with a total duration of at least 
four weeks during a twelve-month period.

Finally, the Board has considered whether a separate 
evaluation for neurological disability is warranted.  
Initially, the Board notes that a March 2009 rating decision 
awarded separate 10 percent evaluations for radiculopathy of 
the bilateral lower extremities.  As the Veteran has not 
perfected an appeal with regards to these evaluations, the 
Board will not address the issue of radiculopathy of the 
lower extremities with respect to the present appeal.  In 
addition, the Board observes, there is no evidence of record 
that the Veteran suffers from bowel or bladder impairment as 
a result of his lumbar spine disorder.  Thus, the Board finds 
that a separate evaluation for neurological disability is not 
warranted with respect to the present appeal.

In light of the above, the Board finds that the Veteran is 
not entitled to an initial evaluation in excess of 20 percent 
for his service-connected lumbar spine disability.  The Board 
has considered whether the benefit of the doubt rule applies 
to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, a preponderance of the evidence is against a higher 
evaluation; thus, this rule does not apply and the claim for 
an increased initial evaluation for degenerative joint 
disease must be denied.

As a final note, the Board also has considered whether the 
Veteran is entitled to a greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

ORDER

An initial evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


